DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Applicant has amended claims 1, 2, 8, 10, 18, 19 and canceled claim 7 filed on 08/27/2021.
Claims 1-6 and 8-20 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding to independent claims 1, 13, 18, 19 the closest prior art reference to Matsuzawa et al. (US 2017/0243374 A1) in view of Kochi et al. (U.S. 2005/0122400 A1) have been made of record as teaching: a calibration apparatus including a captured image acquisition unit that acquires data of a captured image of a calibration chart from an imaging apparatus  including a lens (Matasuzawa, [0015], Fig. 1, [0041]; a correction unit that corrects distortion caused by the lens based on a relationship between a position on a screen corresponding to the fish-eye lens and a position on a surface of the chart imaged at the position (Matasuzawa,[0082] [0107] [0108]); an imaging apparatus including a fish-eye lens (Kochi, [0006]).
 	However, the art of record did not teach or suggest the claim taken as a whole and particular the limitation pertaining to 
“a pseudo image drawing unit that arranges a virtual camera and an object model of the chart in a virtual three-dimensional space and that uses the value of the parameter to execute a process opposite the correction unit to generate a pseudo image of the captured image as an image captured by the virtual camera; and a point-of-view adjustment unit that compares the generated pseudo image and the captured image to derive a position of the imaging apparatus with respect to the chart” recited on claim 13.
 “wherein the correction unit obtains, for each pixel of the captured image, position coordinates on a sphere with a center at a point of view of the imaging apparatus in a three-dimensional space defined by an image plane parallel to the surface of the chart and by a line perpendicular to the surface of the chart and transforms based on longitude and latitude coordinates of the sphere corresponding to the position coordinates, the position coordinates into position coordinates in a space of the image plane to thereby correct the distortion caused by the lens” recited on claims 1,18,19.
Claims 2-6, 8-12, 14-17 and 20 are allowable because they are depended on claims 1 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOA VU whose telephone number is (571)272-5994.  The examiner can normally be reached on 8:00- 4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEE M TUNG/Supervisory Patent Examiner, Art Unit 2611                                                                                                                                                                                                        




/KHOA VU/Examiner, Art Unit 2611